IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-523

                                          No. COA21-284

                                     Filed 2 August 2022

     Alamance County, No. 20-CVS-1030

     IZZY AIR, LLC, HUGH TUTTLE, AND LESLIE PAIGE TUTTLE, Plaintiffs,

                  v.

     TRIAD AVIATION, INC., Defendant.


           Appeal by Plaintiffs from order entered 22 December 2020 by Judge John M.

     Dunlow in Alamance County Superior Court.            Heard in the Court of Appeals

     12 January 2022.


           Crouse Law Offices, PLLC, by James T. Crouse, for Plaintiffs-Appellants.

           Cranfill Sumner LLP, by Steven A. Bader, Susan L. Hofer, and Mica N. Worthy,
           for Defendant-Appellee.


           COLLINS, Judge.


¶1         Plaintiffs Izzy Air, LLC, Hugh Tuttle, and Leslie Paige Tuttle appeal an order

     granting Defendant Triad Aviation, Inc.’s, Rule 12(b)(6) motion to dismiss Plaintiffs’

     complaint. We affirm the trial court’s order.

                                     I.     Background

¶2         Sometime prior to 30 September 2016, Plaintiffs Hugh Tuttle and his wife

     Leslie Tuttle, residents of South Carolina and the owners of Izzy Air, LLC, a
                              IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                         2022-NCCOA-523

                                        Opinion of the Court



     Delaware corporation, hired Defendant, an aircraft maintenance and repair service

     located in Burlington, North Carolina, to overhaul the engine of a small aircraft

     owned and operated by Plaintiffs. Plaintiffs shipped the engine from South Carolina

     to Defendant’s facility in North Carolina where it was repaired, overhauled,

     inspected, and tested.

¶3         Defendant provided Plaintiffs with a Limited Aircraft Engine Warranty

     (“Warranty”) containing the following language pertinent to this appeal:

                  TRIAD AVIATION, INC. warrants the . . . aircraft engine
                  to be free from defects in materials and workmanship
                  furnished by TRIAD for a period of one (1) year or 500
                  hours from the date of the first operation, or 30 days after
                  delivery as follows.

                  ....

                  8. This warranty covers only you, the original purchaser
                  and gives you specific rights which vary from state to state.
                  . . . . The work to which this [l]imited warranty applies is
                  deemed to have been accomplished at Burlington, North
                  Carolina, and in the event of a dispute on this Warranty the
                  laws of the State of North Carolina shall apply. To exercise
                  your rights under this Limited Warranty, you must give
                  prompt notice to TRIAD by telephone call or letter fully
                  describing such defect or failure.

     (Emphasis added).

¶4         The Tuttles took the aircraft with the newly-serviced engine out for a flight in

     South Carolina on 30 September 2016. Hugh Tuttle piloted the plane and Leslie

     Tuttle was the sole passenger. Shortly after takeoff, the engine began “running
                             IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                        2022-NCCOA-523

                                       Opinion of the Court



     rough,” and “began cutting in and out.” Hugh Tuttle declared an emergency and

     attempted to land at a nearby airport. Before the Tuttles made it to the airport, the

     engine failed. Hugh Tuttle was forced to make an emergency landing in a field. The

     plane was damaged beyond repair and the incident caused Plaintiffs “serious

     personal and psychological injuries.”

¶5         Plaintiffs notified Defendant of the engine failure and emergency landing

     within a reasonable time after the incident and repeatedly notified Defendant

     thereafter. Despite these notifications and “despite having actual knowledge of the

     in-flight failure of [the] engine which it had overhauled and a claim made thereupon,”

     Defendant “refused to honor the express warranty it provided on its work and parts

     supplied for [the] engine.”

¶6         On 15 September 2020, Plaintiffs filed a second amended complaint against

     Defendant alleging a single cause of action for violation of North Carolina’s Unfair

     and Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1.1 et seq. (“UDTP”).

     Defendant filed a Rule 12(b)(6) motion to dismiss, arguing that South Carolina’s

     statute of limitations applied to Plaintiffs’ claim pursuant to North Carolina’s

     borrowing statute, N.C. Gen. Stat. § 1-21, and that Plaintiffs’ UDTP claim was time-

     barred under South Carolina’s three-year statute of limitations. After a hearing on

     Defendant’s motion to dismiss, the trial court granted the motion with prejudice by

     written order entered 22 December 2020. Plaintiffs timely appealed.
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                              2022-NCCOA-523

                                          Opinion of the Court



                                        II.     Discussion

¶7           Plaintiffs argue that the trial court erred by granting Defendant’s Rule 12(b)(6)

       motion to dismiss.

       A. Standard of Review

¶8           “In considering a motion to dismiss under Rule 12(b)(6), the Court must decide

       whether the allegations of the complaint, if treated as true, are sufficient to state a

       claim upon which relief can be granted under some legal theory.” CommScope Credit

       Union v. Butler & Burke, LLP, 369 N.C. 48, 51, 790 S.E.2d 657, 659 (2016) (quotation

       marks and citations omitted). On appeal, we review de novo a trial court’s grant of a

       motion to dismiss pursuant to Rule 12(b)(6). Id.

       B. Analysis

¶9           The dispositive issue on appeal is whether the borrowing provision of N.C. Gen.

       Stat. § 1-21 requires application of South Carolina’s three-year statute of limitations

       and thus bars Plaintiffs’ UDTP claim.

¶ 10         “Our traditional conflict of laws rule is that matters affecting the substantial

       rights of the parties are determined by lex loci, the law of the situs of the claim, and

       remedial or procedural rights are determined by lex fori, the law of the forum.”

       Boudreau v. Baughman, 322 N.C. 331, 335, 368 S.E.2d 849, 853-54 (1988). “Ordinary

       statutes of limitation are clearly procedural, affecting only the remedy directly and

       not the right to recover.” Id. at 340, 368 S.E.2d at 857.
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



¶ 11         However, “[o]ur General Assembly provided a legislative exception to the

       traditional rule by enacting a statute containing a limited ‘borrowing provision.’”

       George v. Lowe’s Cos., 272 N.C. App. 278, 280, 846 S.E.2d 787, 788 (2020) (quoting

       Laurent v. USAir, Inc., 124 N.C. App. 208, 211, 476 S.E.2d 443, 445 (1996)).

       “Pursuant to N.C. Gen. Stat. § 1-21, where a claim arising in another jurisdiction is

       barred by the laws of that jurisdiction, and the claimant is not a resident of North

       Carolina, the claim will be barred in North Carolina as well:” id.,

                    [W]here a cause of action arose outside of this State and is
                    barred by the laws of the jurisdiction in which it arose, no
                    action may be maintained in the courts of this State for the
                    enforcement thereof, except where the cause of action
                    originally accrued in favor of a resident of this State.

       N.C. Gen. Stat. § 1-21 (2020). South Carolina Code § 39-5-150 provides that no action

       under the South Carolina Unfair Trade Practices Act may be brought more than three

       years after discovery of the unlawful conduct that is the subject of the suit. S.C. Code

       § 39-5-150 (2020).

¶ 12         In this case, it is undisputed that Plaintiffs were not residents of North

       Carolina at any relevant time; they were residents of South Carolina. It is also

       undisputed that Plaintiffs’ lawsuit was filed on 15 June 2020, after the three-year

       statute of limitations for an unfair trade practices claim in South Carolina had run.

       See id. Accordingly, we must only determine whether Plaintiffs’ UDTP “cause of

       action arose outside of this State,” N.C. Gen. Stat. § 1-21, such that the borrowing
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



       provision applied.

          1. Contract’s Choice of Law Provision

¶ 13         Plaintiffs argue that because the parties’ agreed in the Warranty that North

       Carolina law would apply in the event of a dispute on the Warranty, North Carolina’s

       four-year statute of limitations under N.C. Gen. Stat. § 75-16.2 applies to their UDTP

       claim; thus, the claim is not time barred. We disagree.

¶ 14         “[P]arties to a business contract may agree in the business contract that North

       Carolina law shall govern their rights and duties in whole or in part . . . .” N.C. Gen.

       Stat. § 1G-3 (2020). In this case, the operative portion of the Warranty states, “in the

       event of a dispute on this Warranty the laws of the State of North Carolina shall

       apply.” By its plain terms, this provision dictates that North Carolina law governs a

       warranty dispute; this provision does not dictate that North Carolina law governs all

       litigation between the parties.

¶ 15         As neither an intentional breach of contract nor a breach of warranty, standing

       alone, is sufficient to maintain a UDTP claim, Mitchell v. Linville, 148 N.C. App. 71,

       74, 557 S.E.2d 620, 623 (2001), the Warranty’s choice-of-law provision does not

       specifically apply to Plaintiff’s UDTP claim.         Conversely, the provision is not

       sufficiently broad to encompass Plaintiff’s UDTP claim. See Lambert v. Navy Fed.

       Credit Union, 2019 U.S. Dist. LEXIS 138592, at *17 (E.D. Va. Aug. 14, 2019) (holding

       that the choice of law language in the parties’ contract was “sufficiently broad” to
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



       preclude plaintiff’s North Carolina UDTP claim). Accordingly, North Carolina law,

       and specifically its four-year statute of limitations, does not apply to Plaintiff’s UDTP

       claim by virtue of the terms of the Warranty.

¶ 16         Nonetheless, even if the choice-of-law provision in the Warranty were

       construed to apply to Plaintiff’s UDTP claim, North Carolina’s four-year statute of

       limitations would not automatically apply. Applying “the laws of the State of North

       Carolina” to Plaintiff’s UDTP claim would nonetheless necessitate a determination of

       whether the borrowing provision of N.C. Gen. Stat. § 1-21 requires the application of

       South Carolina’s three-year statute of limitations to Plaintiffs’ UDTP claim.

          2. Where the Cause of Action Arose

¶ 17         Plaintiffs further argue that “the acts and events that form the basis for

       Plaintiffs’ [UDTP] claim occurred in North Carolina” not South Carolina; because the

       cause of action did not arise outside of this State, the borrowing statute does not

       apply. We disagree.

¶ 18         In ascertaining whether Plaintiffs’ UDTP action arose outside of this State, we

       are guided by our Court’s choice-of-law analysis in the context of UDTP claims. Our

       North Carolina Supreme Court has not addressed the proper choice-of-law test for

       UDTP claims, and there is a split of authority in our Court on the appropriate rule to

       be applied. Stetser v. TAP Pharm. Prods. Inc., 165 N.C. App. 1, 15, 598 S.E.2d 570,

       580 (2004). Under the most significant relationship test, the court looks to “the law
                                IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



       of the state having the most significant relationship to the occurrence giving rise to

       the action.” Andrew Jackson Sales v. Bi-Lo Stores, Inc., 68 N.C. App. 222, 225, 314

       S.E.2d 797, 799 (1984) (citations omitted). Under the lex loci approach, “[t]he law of

       the State where the last act occurred giving rise to [the] injury governs [the] Sec. 75-

       1.1 action.” United Va. Bank v. Air-Lift Assocs., 79 N.C. App. 315, 321, 339 S.E.2d

       90, 94 (1986) (citation omitted); see also Shaw v. Lee, 258 N.C. 609, 610, 129 S.E.2d

       288, 289 (1963) (explaining that “the law of the state where the injuries were

       sustained” governs the claim).

¶ 19         Plaintiffs argue that under both the most significant relationship test and the

       lex loci choice of law analysis, Plaintiffs have alleged facts sufficient to show that the

       claim arose in North Carolina and thus, that the borrowing statute does not apply.

¶ 20         Defendant, on the other hand, argues that “[n]o choice of law analysis need be

       done” because “[o]ur appellate courts have twice applied the borrowing statute to

       cases involving airplane accidents [and i]n both cases, the courts ruled that the claims

       arose in the state where the accident occurred.” Defendant argues, in the alternative,

       that lex loci is the proper test to apply but that under either the most significant

       relationship test or lex loci, Plaintiff’s claim arose in South Carolina.

¶ 21         We disagree with Defendant that no choice of law analysis need be done. As it

       was undisputed in both Laurent v. USAir, Inc. and Broadfoot v. Everett, 270 N.C. 429,

       154 S.E.2d 522 (1967), cited by Defendant, that the causes of action arose outside of
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



       this State, this Court did not analyze where the cause of action arose. We agree with

       Defendant’s analysis, however, that under both the most significant relationship test

       and the lex loci choice of law analysis, Plaintiffs’ claim arose in South Carolina.

¶ 22         Under the most significant relationship test, the individual plaintiffs reside in

       South Carolina, Plaintiffs shipped the engine to Defendant from South Carolina, the

       airplane accident occurred in South Carolina, Plaintiffs sustained their injuries in

       South Carolina, and Plaintiffs’ alleged efforts to notify Defendant of the accident

       occurred in South Carolina. While North Carolina is not without connection to the

       occurrence giving rise to the action, South Carolina has the more significant

       relationship.

¶ 23         Under the lex loci approach, Plaintiffs sustained their injuries in South

       Carolina and the last act giving rise to Plaintiffs’ claim occurred in South Carolina

       when Plaintiffs’ airplane engine failed in South Carolina and they were forced to

       attempt an emergency landing in South Carolina. Thus, under the lex loci approach,

       Plaintiffs’ claim “arose” in South Carolina.

¶ 24         As Plaintiffs’ UDTP cause of action arose in South Carolina and Plaintiffs

       failed to file this action before South Carolina’s three-year statute of limitation ran,

       this failure bars their claim not only in South Carolina, but also in North Carolina,

       pursuant to N.C. Gen. Stat. § 1-21. See Stokes v. Wilson & Redding Law Firm, 72

       N.C. App. 107, 113, 323 S.E.2d 470, 475 (1984) (“[A]fter the cause of action has been
                                IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                            2022-NCCOA-523

                                           Opinion of the Court



       barred in the jurisdiction where it arose, only a plaintiff, who was a resident of this

       State at the time the cause of action originally accrued, has the right to maintain an

       action in the courts of this State.” (citation omitted)).

          3. Substantial aggravating circumstances

¶ 25          Even if we were to apply North Carolina procedural law, including its four-year

       statute of limitations, to this claim, Plaintiffs have failed to state a UDTP claim under

       North Carolina substantive law.

¶ 26          North Carolina’s Unfair and Deceptive Trade Practices Act declares as

       unlawful “unfair or deceptive acts or practices in or affecting commerce.” N.C. Gen.

       Stat. § 75-1.1(a) (2020).     “‘[C]ommerce’ includes all business activities[.]” Id.

       § 75-1.1(b) (2020). In order to survive a Rule 12(b)(6) motion to dismiss, a plaintiff

       must plead facts sufficient to show: “(1) an unfair or deceptive act or practice, (2) in

       or affecting commerce, (3) which proximately caused injury to plaintiffs.” Gray v.

       N.C. Ins. Underwriting Ass’n, 352 N.C. 61, 68, 529 S.E.2d 676, 681 (2000) (citing N.C.

       Gen. Stat. § 75-1.1(a)). “A practice is unfair when it offends established public policy

       as well as when the practice is immoral, unethical, oppressive, unscrupulous, or

       substantially injurious to consumers.” Walker v. Fleetwood Homes of N.C., Inc., 362

       N.C. 63, 72, 653 S.E.2d 393, 399 (2007) (citation omitted). “A practice is deceptive if

       it has the capacity or tendency to deceive.” Id. (brackets and citation omitted).

¶ 27          “Neither an intentional breach of contract nor a breach of warranty, however,
                                  IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                             2022-NCCOA-523

                                            Opinion of the Court



       constitutes a violation of Chapter 75.” Mitchell, 148 N.C. App. at 74, 557 S.E.2d at

       623 (citations omitted).

                    [A]ctions for unfair or deceptive trade practices are distinct
                    from actions for breach of contract, and a mere breach of
                    contract, even if intentional, is not sufficiently unfair or
                    deceptive to sustain an action under N.C. [Gen. Stat.]
                    § 75-1.1. Substantial aggravating circumstances must
                    attend the breach in order to recover under the Act. A
                    violation of Chapter 75 is unlikely to occur during the
                    course of contractual performance, as these types of claims
                    are best resolved by simply determining whether the
                    parties properly fulfilled their contractual duties.

       Id. at 75, 557 S.E.2d at 623-24 (quotation marks, brackets, and citations omitted)

       (holding that plaintiff’s allegations regarding defendants’ deficient construction of a

       home and defendants’ failure to properly address such deficiencies, “while certainly

       supportive of the conclusion that defendants breached the implied warranty of

       habitability, do not indicate ‘substantial aggravating circumstances attending the

       breach’ as to transform defendants’ actions into a Chapter 75 violation”).

¶ 28         In this case, Plaintiffs alleged in pertinent part:

                    5. . . . The engine failure and subsequent forced landing
                    caused serious personal and psychological injuries to
                    Plaintiffs HUGH TUTTLE and PAIGE TUTTLE and
                    caused the total economic loss of aircraft N39686.
                    ....
                    8.     Defendant TRIAD failed to properly overhaul,
                    repair, test, inspect and certify Engine L-5575-61A in
                    accordance with applicable policies, practices, laws and
                    regulations, and in accordance with all warranties and
           IZZY AIR, LLC V. TRIAD AVIATION, INC.

                      2022-NCCOA-523

                     Opinion of the Court



representations, and in violation of the contract between
the parties, causing engine L-5575-61A to fail prematurely
and without warning, causing the total loss of aircraft
N39686. . . .
9.    Defendant TRIAD’S acts, and/or omissions, by and
through its agents, employees, servants and/or officials,
acting within the course and scope of their authority,
included failing to comply with standards, practices and
FAR’s, which are intended to ensure that aircraft engines,
including Engine L-5575-61A, and its component parts, are
properly overhauled, assembled and tested . . . resulting in
damages in excess of Twenty-Five Thousand Dollars
($25,000.00):
       ....
10. Defendant TRIAD, within a reasonable time after the
occurrence and breach complained of, was notified of the
failure of the product and its breaches and has been
repeatedly so informed since that initial notification.
Despite these notifications, TRIAD has refused to honor
the express warranty it provided on its work and parts
supplied for engine L-5575-61A.
....
14. Defendant TRIAD’s acts and practices as alleged in
paragraphs 1 through 13 were deceptive and unfair to
consumers in North Carolina, and therefore violate N.C.
Gen. Stat. § 75-1.1 (a).
15. Defendant TRIAD’s unfair and deceptive business
practices include, but are not limited to:
       a. Misrepresentations regarding the airworthiness,
       fitness, and merchantability of the overhauled
       engine it manufactured, in which engine defects and
       faulty parts were hidden and unknowable, which
       endangered not only the pilot and other occupants of
       N39686 but also unsuspecting persons on the
       ground;
       b. Failing to honor the provisions of its warranties,
                              IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                          2022-NCCOA-523

                                         Opinion of the Court



                          express and implied, over a lengthy time, despite
                          having actual knowledge of the in-flight failure of
                          engine L-5575-61A which it had overhauled and a
                          claim made thereupon.
                          c. Unfair in that it offended established public policy
                          as set forth in the Federal Aviation Regulations and
                          general aviation good practices and the laws of
                          North Carolina.
                          d. Other willful, wanton, reckless, intentional and
                          unscrupulous and wrongful acts as set forth in this
                          Complaint.
                   16. Plaintiffs IZZY AIR, HUGH TUTTLE and LESLIE
                   PAIGE TUTTLE relied upon the representations made by
                   Defendant TRIAD that Engine L-5575-61A was properly
                   overhauled, airworthy, merchantable, and safe for its
                   intended use, and upon the warranty issued by TRIAD.

                   17. As a direct and proximate result of the facts set forth in
                   paragraphs 1 through 16 above, Plaintiffs IZZY AIR,
                   HUGH TUTTLE and LESLIE PAIGE TUTTLE have
                   sustained personal and psychological injuries, property
                   and other economic damages in excess of twenty-five
                   thousand dollars ($25,000.00), including, but not limited
                   to, pre-impact fear and terror, bodily injuries, future
                   medical costs, total loss of Aircraft N39686, loss of income,
                   increased insurance costs, increased aircraft operational
                   costs, and other damages as will be demonstrated at the
                   trial of this matter.

¶ 29         Plaintiffs essentially allege that Defendant failed to perform the overhaul of

       the engine in a workmanlike manner and then failed to honor the provisions of its
                                 IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                             2022-NCCOA-523

                                            Opinion of the Court



       Warranty.1 The facts alleged, while arguably sufficient to state a claim for breach of

       the Warranty, do not indicate “substantial aggravating circumstances attending the

       breach as to transform [D]efendants’ actions into a Chapter 75 violation.” Mitchell,

       148 N.C. App. at 76, 557 S.E.2d at 624 (quotation marks omitted); see Walker, 362

       N.C. at 71-72, 653 S.E.2d at 399-400 (concluding that the jury’s findings that

       “defendant failed to perform repairs completely and in a workmanlike and competent

       manner, and that defendant repeatedly failed to respond promptly to plaintiffs’

       complaints regarding those repairs” were alone insufficient “to reach conclusions of

       law required under § 75-1.1 as to whether defendant’s actions were deceptive,

       immoral, unethical, oppressive, unscrupulous, or substantially injurious to

       consumers”).

¶ 30          Lacking any allegations of “substantial aggravating circumstances,” Plaintiffs

       have failed to state a claim for unfair and deceptive trade practices under N.C. Gen.

       Stat. § 75-1.1.

¶ 31          Citing Rule 15 of our Rules of Civil Procedure, Plaintiffs argue further that

       they “should be allowed to amend their complaint to cure any defects or conduct



              1 Plaintiffs allege facts in their appellate brief in support of their UDTP claim that
       were not alleged in their Second Amended Complaint. We do not consider facts alleged
       beyond the four corners of the complaint and the attached Warranty. See Jackson/Hill
       Aviation, Inc. v. Town of Ocean Isle Beach, 251 N.C. App. 771, 775, 796 S.E.2d 120, 123 (2017)
       (“At the motion to dismiss stage, the trial court (and this Court) may not consider evidence
       outside the four corners of the complaint and the attached contract.” (citation omitted)).
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                           2022-NCCOA-523

                                          Opinion of the Court



       discovery to obtain information to support their complaint and overcome any [m]otion

       [t]o [d]ismiss.” However, Plaintiffs have had ample opportunity to file a sufficient

       complaint and have failed to do so. Plaintiffs first suit named the wrong party.

       Plaintiffs then dismissed, re-filed, and amended the complaint twice. Moreover, there

       was no motion before the trial court to amend the second amended complaint.

       Accordingly, the trial court did not err by not allowing Plaintiffs to amend their

       complaint.

          4. Equity

¶ 32         Finally, Plaintiffs argue that “equity requires that the court deny application

       of North Carolina’s ‘borrowing statute,’” arguing that Defendant induced Plaintiffs to

       delay filing their claim and thus, caused them to untimely file their action. We

       disagree.

¶ 33         Plaintiffs failed to plead facts sufficient to support a conclusion that

       Defendants are equitably estopped from asserting statute of limitations as a defense.

       Compare Teague v. Randolph Surgical Assocs., P.A., 129 N.C. App. 766, 772, 501

       S.E.2d 382, 387 (1998) (holding that defendant’s “offer to discuss settlement or

       possible arbitration was not of such a nature as to reasonably lead plaintiffs to believe

       that defendants would not assert any defenses they might have, including the statute

       of limitations, in the event settlement was not accomplished”), with Duke Univ. v.

       Stainback, 320 N.C. 337, 341, 357 S.E.2d 690, 693 (1987) (holding that “[t]he actions
                               IZZY AIR, LLC V. TRIAD AVIATION, INC.

                                             2022-NCCOA-523

                                         Opinion of the Court



       and statements of [defendant’s] attorney caused [plaintiff] to reasonably believe that

       it would receive its payment for services rendered . . . and such belief reasonably

       caused [plaintiff] to forego pursuing its legal remedy against [defendant]”).

¶ 34         Moreover, as explained above, even if we apply North Carolina’s statute of

       limitations, Plaintiffs have failed to state a UDTP claim. Accordingly, the trial court

       did not err by allowing Defendant’s motion to dismiss.

                                      III.     Conclusion

¶ 35         The trial court did not err by dismissing Plaintiffs’ action for failure to state a

       claim under Rule 12(b)(6). Accordingly, we affirm the order of the trial court.

             AFFIRMED.

             Judges MURPHY and CARPENTER concur.